DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending in the instant application. Claims 1-12 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on October 19, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The claims have been amended as follows: in claim 1, line 1 of the claim, the phrase “Compound shown in formula (I) or pharmaceutically acceptable salt” has been replaced with “A compound of formula (I) or a pharmaceutically acceptable salt”. 
	In claims 2, 4, 5, and 8-10, lines 1 and 2 of the claims, the phrase “According to the compound in Claim 1 or the pharmaceutically acceptable salt” has been replaced with “The compound of claim 1 or a pharmaceutically acceptable salt”. 
	In claim 3, line 1 of the claim, the phrase “According to the compound in Claim 2 or the pharmaceutically acceptable salt” has been replaced with “The compound of claim 2 or a pharmaceutically acceptable salt”. 

In claim 7, line 1 of the claim, the phrase “According to the compound in Claim 6 or the pharmaceutically acceptable salt” has been replaced with “The compound of claim 6 or a pharmaceutically acceptable salt”.
In claim 11, line 1 of the claim, the phrase “Compounds in the following formulas or the pharmaceutically acceptable salts” has been replaced with “A compound selected from the following formulas or a pharmaceutically acceptable salt”.
In claim 12, the phrase “Applications of the compound in Claim 1 or the pharmaceutically acceptable salt thereof in preparing LRRK2” has been replaced with “A compound of claim 1 or a pharmaceutically acceptable salt thereof for use in preparing a LRRK2”. 
REASONS FOR ALLOWANCE
The compounds of formula (I) or a pharmaceutically acceptable salt thereof of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (e.g. Rb is separately selected from F, Cl, Br, I, OH and NH2). The closest prior art is WO 2017/086832 A1 which discloses compounds of general formula (1) (see abstract), such as the compound 1.8 (see page 10). The prior art does not disclose a compound which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the compounds of the instant claims have different properties than the compounds of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626